Citation Nr: 1824080	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  11-31 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial rating in excess of 30 perfect for sarcoidosis, to include the propriety of a reduction to 0 percent, effective September 1, 2009. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Brandt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to December 1976.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from April 2008, March 2009, and June 2009 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).  In the April 2008 decision, the RO granted entitlement to service connection for sarcoidosis with an evaluation of 30 percent effective June 29, 2007.  In the March 2009 decision, the RO proposed to reduce the assigned disability rating for the Veteran's service-connected sarcoidosis disability from 30 percent to 0 percent.  In the June 2009 rating decision, the RO effectuated the proposed reduction in the assigned disability for sarcoidosis from 30 percent to 0 percent, effective September 1, 2009. 

The Veteran testified at a Videoconference hearing before the undersigned Veterans Law Judge in June 2015.  A transcript of the hearing has been associated with the record.

This case was previously before the Board in August 2015 and June 2016, when it was remanded for additional development.


FINDINGS OF FACT

1.  Reduction of the disability rating assigned for the Veteran's sarcoidosis from 30 percent to a noncompensable rating was effectuated in a June 2009 rating decision 

2.  For the period prior to January 23, 2013, the Veteran's sarcoidosis was manifested by pulmonary involvement with persistent symptoms requiring chronic low dose (maintenance) or intermittent corticosteroids.

3.  As of January 23, 2013, the Veteran has respiratory functioning warranting a higher rating under rating criteria specific to pulmonary function tests, to include a psychophysiological reaction of the respiratory system manifested by FEV-1 of 47 percent predicted. 


CONCLUSIONS OF LAW

1.  The reduction in the rating for a sarcoidosis from 30 to 0 percent, effective September 1, 2009, was improper and the 30 percent disability rating assigned for that period is restored.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 3.105 (2017).

2.  The criteria for an initial rating in excess of 30 percent for service-connected sarcoidosis for the period prior to January 23, 2013 are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.96, 4.97, Diagnostic Code 6846 (2017).

3.  Beginning January 23, 2013, the criteria for a rating of 60 percent, but no more, for service-connected sarcoidosis are met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.96, 4.97, Diagnostic Code 6600, 6846 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

The Veteran and his representative have not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Legal Criteria - Reduced Ratings

In rating reductions, when VA contemplates reducing an evaluation for a veteran's service-connected disability or disabilities, it must follow specific procedural steps prior to such discontinuance.  38 C.F.R. § 3.105(e); see O'Connell v. Nicholson, 21 Vet. App. 89, 93 (2007) (noting that "Congress enacted section 5112(b)(6) so that veterans receiving disability compensation would be notified in advance that their benefits would be diminished, thus enabling them to (1) adjust to the diminished expectation and (2) submit evidence to contest the reduction," and that § 3.105(e) "furthers Congress's intent" in this regard).  Pursuant to 38 C.F.R. § 3.105(e), before VA may reduce the assigned rating for a veteran's service-connected disability, it must notify him or her of this proposed reduction, and provide him or her with at least 60 days to present additional evidence showing that compensation should be continued at the present level. 

In addition to satisfying the procedures outlined above, the AOJ must gather evidence to establish that a rating reduction is proper.  According to 38 C.F.R. § 3.344(c), where a rating or ratings have been in effect for less than five years, "[r]eexaminations disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating."  38 C.F.R. § 3.344(c); see also Faust v. West, 13 Vet. App. 343, 351 (2000) (noting that § 3.344(c) sets forth the provisions relating to disabilities which are likely to improve, and states that "[t]he provisions of paragraphs (a) and (b) of this section apply to ratings which have continued for long periods at the same level (5 years or more)"); see also Brown v. Brown, 5 Vet. App. 413, 417 (1993) (holding that five-year period in § 3.344(c) is to be measured from effective date of rating not from date of AOJ decision assigning that rating).  

In considering the propriety of a reduction, the Board must focus on the evidence available to the AOJ at the time that it effectuated the reduction, although the Board may consider post-reduction medical evidence in the context of evaluating whether the condition had demonstrated actual improvement.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).


III.  Legal Criteria - Increased Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. § 4.1. 

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected sarcoidosis has been rated by the RO under the provisions of Diagnostic Code 6846.  Under Diagnostic Code 6846, sarcoidosis with chronic hilar adenopathy or stable lung infiltrates without symptoms or physiologic impairment is rated 0 percent disabling.  Sarcoidosis with pulmonary involvement with persistent symptoms requiring chronic low dose (maintenance) or intermittent corticosteroids is rated 30 percent disabling.  Sarcoidosis with pulmonary involvement requiring systemic high dose (therapeutic) corticosteroids for control is rated 60 percent disabling. Sarcoidosis with cor pulmonale, or; cardiac involvement with congestive heart failure, or; progressive pulmonary disease with fever, night sweats, and weight loss despite treatment, is rated 100 percent disabling.  38 C.F.R. § 4.97, Diagnostic Code 6846.

Alternatively, sarcoidosis may be rated pursuant to Diagnostic Code 6600 under the rating criteria for chronic bronchitis.  C.F.R. § 4.97, Diagnostic Code 6846 ("or rate active disease or residuals as chronic bronchitis (DC 6600) and extra-pulmonary involvement under specific body system involved").  Diagnostic Code 6600 provides ratings for chronic bronchitis based on the results of pulmonary function tests (PFTs).  Forced Expiratory Volume in one second (FEV-1) of 71- to 80-percent predicted value, or; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 71 to 80 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 66- to 80-percent predicted, is rated 10 percent disabling. 

FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56- to 70- percent or; DLCO (SB) of 56- to 65-percent predicted, is rated 30 percent disabling. 

FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit), is rated 60 percent disabling.

FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy, is rated 100 percent disabling. 38 C.F.R. § 4.97, Diagnostic Code 6600.

IV.  Analysis

The reduction of the disability rating for the Veteran's sarcoidosis from 30 percent to 0 percent was first proposed by VA's Pension Center in a March 2009 rating decision.  The proposed reduction was accompanied by a letter which provided the prescribed notice and instructions under 38 C.F.R. § 3.105(e).  The letter advised the Veteran that he had 60 days to submit evidence or arguments disputing the proposed reduction.  He was notified also that he may request a predetermination hearing and that he had 30 days to do so.  In an April 2009 statement the Veteran requested a personal hearing.  An informal hearing was held in June 2009 during which the Veteran stated that he submitted copies of his June 2007 and July 2008 lung x-rays.  The Veteran stated that his lungs are scarred from his service-connected sarcoidosis and that condition has worsened.  The Veteran also stated there are outstanding VA treatment records from VAMC in Saginaw, Michigan.  The outstanding VA treatment records were obtained and considered before the VA Pension Center effectuated the proposed reduction in a June 2009 rating decision.  Based upon the newly obtained VA treatment records and the findings from an January 2009 VA examination, the VA Pension Center effectuated the proposed reduction in a June 2009 rating decision.  Also in accordance with 38 C.F.R. § 3.105(e), the reduction was made effective from September 1, 2009, well beyond the last day of the month from the 60-day period from the date of the March 2009 notice of the proposed reduction.  In sum, the reduction for the Veteran's sarcoidosis from 30 percent to 0 percent was effectuated in a manner that satisfies the procedural requirements under 38 C.F.R. § 3.105(e).

Having determined that the procedural requirements under 38 C.F.R. § 3.105(e) were followed, the Board turns to the evidence to determine whether actual improvement in the Veteran's sarcoidosis, to include improvement in the ability to function under ordinary conditions of life and work, is shown by the evidence such as to warrant the effectuated reduction.

During the January 2009 VA examination, the findings from which served as the primary basis for the reduction at issue, the Veteran reported that he had increased dyspnea in cold weather as well as difficulty breathing in humid weather.  He reported that he was no longer seeing the pulmonologist, who told him he needed to exercise more.  The Veteran denied extra pulmonary symptoms of sarcoidosis but it was noted that there was residual scarring of the lungs due to sarcoidosis.  The examiner noted that the Veteran was diagnosed with chronic obstructive pulmonary disorder (COPD) with asthma and that he was treated for this condition with long and short acting bronchodilators and inhaled glucocorticoid.  Chest x-rays from July 2008 showed stable chronic changes in both lungs with no active pulmonary disease.  It was noted that there was stable mild COPD.  Spirometry results noted pre-bronchodilator FVC was 63 percent predicted, FEV-1 was 45 percent predicted, FEV-1/FVC was 72 percent predicted.  Post-bronchodilator FVC was 64 percent predicted, FEV-1 was 46 percent predicted, and FEV-1/FVC was 72 percent.  The examiner stated that the interpretation is moderate severity COPD with no response to bronchodilator and airtrapping and diminished diffusion capacity consistent with COPD.  The examiner opined that the Veteran's sarcoidosis does not affect his ability to be employed.  The examiner stated that the Veteran's service-connected sarcoidosis has been stable and that his nonservice-connected COPD overshadows the restrictive lung effects of his sarcoidosis.  The examiner stated that the Veteran's pulmonary function tests suggested chronic obstructive changes without restriction and that the Veteran was not being treated for his sarcoidosis.  It was noted that the Veteran's nonservice-connected conditions impair his ability to work.  The examiner stated that evidence of advancing sarcoidosis would include progressive lung scarring, sometimes complicated by right heart failure but that the Veteran exhibited stable lung scarring with no evidence of right heart failure of bleeding from the lungs.  The examiner stated that the Veteran did not have any manifestation of extra-pulmonary sarcoidosis and opined that his sarcoidosis was stable. 

Despite the findings expressed in the January 2009 VA examination report, the Veteran asserted in his May 2009 Notice of Disagreement that his sarcoidosis had not improved and that his chest x-rays showed that his sarcoidosis was present even if it was not active or progressing.  Further, the Veteran asserted that his COPD and asthma are not the foundation of his breathing difficulty. 

A June 2009 VA treatment record made no note of the Veteran's COPD but stated that the Veteran has been treated for his sarcoidosis and continues the use of bronchodilators as prescribed with his last exacerbation being in March 2009.  In a June 2009 letter, a VA physician stated that the Veteran's lung condition has not advanced and is considered stable but that the Veteran continues to treat symptoms with the use of bronchodilators and anti-inflammatory inhalers daily.  The physician also stated that the Veteran's condition has reduced his activity tolerance and he is limited by dyspnea. 

During a January 2011 private assessment the Veteran reported shortness of breath present for more than five years.  It was noted that he was diagnosed with sarcoidosis in 1975, with no reported treatment and was later diagnosed with COPD and treated with bronchodilators and inhaled steroids.  He was a former smoker that quit in 2000.  The Veteran reported dyspnea that is present with exertion and shortness of breath with weather changes and humidity, which is relieved by rest and the use of an inhaler.  The physician noted that the Veteran had respiratory symptoms and limitations.  The physician stated that the pattern of changes on his pulmonary function tests and chest x-ray is most consistent with COPD, however, sarcoidosis can cause progressive changes. 

In February 2011 the Veteran reported to a follow-up for his January 2011 assessment.  The Veteran reported he was recently diagnosed with sleep apnea and would be treated with CPAP therapy.  He also reported moderate shortness of breath and mild, intermittent chest pain.  It was noted the Veteran was still taking bronchodilators and inhaled steroids.  The physician stated that the chest x-ray, lab results and pulmonary function test are suggestive of continued, active sarcoidosis and that the Veteran would benefit from long acting medication and pulmonary rehabilitation.  The physician noted that the pulmonary function test also showed moderate obstruction for his COPD. 

In an October 2011 VA treatment record, the Veteran was placed back on inhalers for treatment of sarcoidosis after present the February 2011 physician's report that his sarcoidosis was active. 

During a January 2013 VA examination, the examiner noted the Veteran diagnoses of sarcoidosis and COPD.  The examiner noted that the Veteran's condition did not require the use of oral or parenteral corticosteroids but that the Veteran was treated with the daily use bronchodilators and anti-inflammatory inhalers.  The examiner noted that the Veteran did not have any signs or symptoms attributable to sarcoidosis.  Spirometry results noted pre-bronchodilator FVC was 68 percent predicted, FEV-1 was 47 percent predicted, FEV-1/FVC was 68 percent predicted.  Post-bronchodilator FVC was 72 percent predicted, FEV-1 was 51 percent predicted, and FEV-1/FVC was 70 percent.  The examiner noted that the FVC value most accurately reflected the Veteran's level of disability.  It was indicated that the Veteran did not have multiple respiratory conditions.  The examiner stated that the Veteran's sarcoidosis has remained stable with no pulmonary or extra-pulmonary manifestations.  He further opined that the Veteran's sarcoidosis not cause pulmonary involvement with persistent symptoms that require chronic low dose (maintenance) or intermittent corticosteroids.  The examiner stated that the Veteran's pulmonary medications are for his COPD secondary to tobacco use. 

During the June 2015 hearing, the Veteran testified that he has been taking medication daily for his sarcoidosis throughout the appeal period and believes that the VA took away his compensation because they falsely believed he was no longer receiving treatment for his sarcoidosis. 

Pursuant to the August 2015 Board remand, the Veteran was afforded a VA examination in November 2015.  The examiner noted the Veteran diagnoses of sarcoidosis and COPD.  The examiner noted that the Veteran's condition did not require the use of oral or parenteral corticosteroids but that the Veteran was treated with the daily use bronchodilators and anti-inflammatory inhalers.  The examiner noted that the Veteran's nonservice-connected COPD was predominantly responsible for the need of inhaled medications.  The examiner noted that the Veteran had stable lung infiltrates associated with his sarcoidosis.  Spirometry results noted pre-bronchodilator FVC was 82 percent predicted, FEV-1 was 56 percent predicted, FEV-1/FVC was 68 percent predicted and DLCO 69 percent predicted.  Post-bronchodilator FVC was 80 percent predicted, FEV-1 was 55 percent predicted, and FEV-1/FVC was 69 percent.  The examiner stated that the DLCO value most accurately represented the effect of sarcoidosis on pulmonary function and FEV-1/FVC most accurately represents COPD severity.  The examiner opined that the Veteran's sarcoidosis does affect the Veteran's ability to work but the Veteran's nonservice-connected COPD would prevent the Veteran from performing extensive physical labor.  The examiner opined that medical evidence from 2000 through 2013 show stable chest x-rays which indicate that the Veteran's sarcoidosis was static and unchanging.  He opined that based on these results the Veteran's sarcoidosis was not currently active and was not active for the past 15 years.  The scarring of the Veteran's lung is a residual of his sarcoidosis.  The examiner stated that the Veteran did not currently need treatment and that the use of inhalers was for his COPD.  The examiner stated that pulmonary function tests from 2005 to 2015 have been stable and showed improvement from 2007 until 2015.  The examiner noted the Veteran had improved lung function after he quit smoking and that his current respiratory symptoms, to include shortness of breath, would be contributed to his COPD.  The examiner opined that the Veteran's sarcoidosis was not active, did not require treatment and did not affect the Veteran's ability to work. 

A May 2016 private treatment letter indicated that the Veteran was prescribed a low dose of corticosteroid before, and since 2009 for his sarcoidosis. 

Pursuant to a June 2016 Board remand, the Veteran was afforded a VA examination in August 2017.  The examiner noted the Veteran diagnoses of sarcoidosis and COPD.  The examiner noted that the Veteran's condition did not require the use of oral or parenteral corticosteroids but that the Veteran was treated with the daily use of anti-inflammatory inhalers.  The examiner noted the Veteran had persistent symptoms attributable to sarcoidosis, to include dyspnea on exertion and fatigue, as well as pulmonary involvement.  X-ray findings included bihilar lymphadenopathy and reticulonodular infiltrates.  Spirometry results noted pre-bronchodilator FVC was 55 percent predicted, FEV-1 was 54 percent predicted, FEV-1/FVC was 99 percent predicted and DLCO 69 percent predicted.  Post-bronchodilator FVC was 55 percent predicted, FEV-1 was 52 percent predicted, and FEV-1/FVC was 95 percent.  The examiner stated that the FVC value most accurately represented the effect of sarcoidosis.  The examiner also indicated that the Veteran did not have multiple respiratory conditions and opined that his sarcoidosis affects his ability to work.  The examiner opined that that the Veteran's sarcoidosis is active and that the Veteran continues to have residuals of chronic fatigue and dyspnea associated with his condition. 

In October 2017 an addendum opinion was obtained.  The examiner stated that it is difficult to provide an opinion on whether the Veteran's sarcoidosis is active or is resolved based on x-ray findings alone.  He stated that any findings may be suggestive of activity present.  He further stated that some physicians may confuse symptoms as being due to COPD and allow the condition to continue until extra pulmonary manifestations such as lymphadenopathy becomes obvious.  The examiner stated that the x-ray findings reported on the August 2017 VA examination report are not consistent with COPD and suggest another pathological phenomenon present.  The examiner further opined that a true approximation of what signs and symptoms can be ascribed to either sarcoidosis or residuals and which can be ascribed to COPD cannot be made without resorting to pure speculation. 

The Board acknowledges that there is conflicting evidence regarding whether the Veteran's current pulmonary dysfunction is caused by his service-connected sarcoidosis or his non-service connected COPD.  The Board notes that in Mittleider v. West, 11 Vet. App. 181 (1998), the Court held that when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, reasonable doubt on any issue must be resolved in the Veteran's favor, and signs and symptoms be attributed to service-connected condition.

Here, the January 2009, January 2013 and November 2015 VA examiners unequivocally opined that the Veteran's pulmonary dysfunction was due to the Veteran's nonservice-connected COPD, while the January/February 2011 private physician, May 2016 VA physician, and August/October VA 2017, found that the cause of the Veteran's pulmonary symptoms could not be clearly determined to be from a service-connected or non-service-connected disorder.  The Board finds no adequate reason to favor the negative opinions over the positive opinions that are favorable to the Veteran's claim as all of the opinions are based on examination of the Veteran, review of the claims file, and supported by adequate rationale.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole); Evans v. West, 12 Vet. App. 22, 26 (1998).  Accordingly, the Board finds that the positive and the negative opinions put the evidence in relative equipoise, and the Veteran is afforded the benefit of the doubt and the Veteran's rating of 30 percent is restored.

Despite the January/February 2011 private physician's assessment that the Veteran's pattern of changes are most consistent with COPD, the physician stated that sarcoidosis can cause progressive changes.  Further, the private physician determined in February 2011 that the Veteran's lab results suggested active sarcoidosis.  

The Board also notes the August/October 2017 VA examiner's opinion that the Veteran's sarcoidosis is active and that it is speculation to clearly dictate which symptoms are attributable to the Veteran's sarcoidosis and COPD.  The examiner further stated that many physicians can confuse pulmonary symptoms of being attributed to COPD rather than sarcoidosis.  The Board finds the opinion of the August/October 2017 VA examiner to be the most probative as to whether the symptoms of the Veteran's service -connected and nonservice-connected disabilities can be separated.  The examiner based his opinion on review of claim's file, examination of the Veteran, as well as the training and 55 years of experience as a clinician.  As such, this opinion is persuasive and entitled great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).

In a situation such as this, the Court has consistently spoken that "when it is not possible to separate the effects of the [service-connected condition and the non-service-connected condition], VA regulations . . . clearly dictate that such signs and symptoms be attributed to the service-connected condition."). See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

In view of the foregoing, the Board must find that even if the Veteran's pulmonary symptoms were not entirely due to his service-connected sarcoidosis, the competent medical evidence, including the June 2009 VA treatment record and the January 2011 and February 2011 private assessments, does not provide an adequate basis to differentiate the level of impairment so as to warrant a reduction in the assigned 30 percent rating.  As such, the Board cannot find that the record demonstrates sustained/material improvement in the service-connected sarcoidosis, and that it is reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344.  Therefore, the Board must find that the reduction of the assigned rating for service-connected sarcoidosis from 30 to 0 percent, effective September 1, 2009, was not proper; and the 30 percent rating should be restored.

With respect to an initial rating in excess of 30 percent, the Board finds that the currently assigned 30 percent rating adequately contemplates the Veteran's symptomatology prior to January 23, 2013 but that a rating of 60 percent is warranted thereafter. 

In this regard, the Board notes that, under Diagnostic Code 6846, a rating in excess of 30 percent requires a finding of pulmonary involvement requiring systemic high dose corticosteroids for control for a 60 percent rating, while a 100 percent rating requires evidence of cor pumonale, cardiac involvement with congestive heart failure or progressive pulmonary disease with fever, night sweats, and weight loss despite treatment.  However, as the evidence suggests that the Veteran required no more than chronic low dose or intermittent corticosteroids during this period, and did not have cor pumonale or cardiac involvement with congestive heart failure or progressive pulmonary disease with fever, night sweats, and weight loss despite treatment, a rating in excess of 30 percent is not warranted.  

The Board has considered alternative diagnostic criteria under which the Veteran may obtain an increased rating and finds that the beginning January 23, 2013, a rating of 60 percent, but no more is warranted under Diagnostic Code 6600. 

The record reveals pulmonary function test results of pre-bronchodilator FVC 68 percent predicted, FEV-1 47 percent predicted, FEV-1/FVC 68 percent predicted, with post-bronchodilator FVC 72 percent predicted, FEV-1 51 percent predicted, and FEV-1/FVC 70 percent in January 2013.  The examiner noted that the FVC value most accurately reflected the Veteran's level of disability without explanation.  A November 2015 VA examination report reveals pulmonary function test results of FVC 82 percent predicted, FEV-1 56 percent predicted, FEV-1/FVC 68 percent predicted and DLCO 69 percent predicted (pre-bronchodilator) and FVC 80 percent predicted, FEV-1 55 percent predicted, and FEV-1/FVC 69 percent (post-bronchodilator).  The examiner stated that the DLCO value most accurately represented the effect of sarcoidosis on pulmonary function and FEV-1/FVC most accurately represented COPD severity without explanation.  On examination in August 2017 results showed FVC 55 percent predicted, FEV-1 54 percent predicted, FEV-1/FVC 99 percent predicted and DLCO 69 percent predicted (pre-bronchidilator) and FVC 55 percent predicted, FEV-1 52 percent predicted, and FEV-1/FVC 95 percent (post-bronchodilator).  Without explanation, the examiner stated that the FVC value most accurately represented the effect of sarcoidosis.

The overall evidence indicates that a 60 percent rating would be warranted under Diagnostic Code 6600 as of January 23, 2013, the first date on which FEV-1 is shown to be between 40 and 55 percent.  Although the January 2013 VA examiner noted that the FVC results more accurately reflect the Veteran's disability, he did not provide an explanation as to why these results were more accurate than the FEV-1 and FEV-1/FVC results.  As the November 2015 FEV-1 results of 56 percent and the August 2017 FEV-1 results of 54 percent are close to the January 2013 FEV-1 results of 47 percent, the Board finds the FEV-1 results are adequate to use for rating purposes and finds that a 60 percent rating, but no higher is warranted beginning January 23, 2013.



ORDER

The rating reduction from 30 percent to 0 percent for sarcoidosis, effective from September 1, 2009, was improper and the 30 percent disability rating from September 1, 2009, is restored.

Prior to January 23, 2013, an initial rating in excess of 30 percent for sarcoidosis is denied. 

Beginning January 23, 2013 a rating of 60 percent, but no higher is granted. 




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


